Citation Nr: 0405615	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  00-22 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to waiver of recovery of overpayment of non-
service-connected pension benefits in the amount of $28,472.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.Cooper, Counsel



INTRODUCTION

The veteran served on active duty from August 1963 to August 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 decision by the 
Committee on Waivers and Compromises (Committee) VARO, which 
denied the veteran a waiver of recovery of the overpayment at 
issue.  

A was held in July 2003, before the undersigned Veterans Law 
Judge.  A transcript of the hearing testimony has been 
associated with the claims file.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

In his April 2000 notice of disagreement and in testimony 
during the July 2003, hearing, the veteran essentially 
disputed the amount of the debt, and questioned the propriety 
of creation of the overpayment.  In particular, during the 
2003 hearing, the veteran indicated that he made several 
payments to VA that might not have been accounted for.  A 
debtor may dispute the amount or existence of a debt, which 
is a right that may be exercised separately from a request 
for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1).  

VA's General Counsel has held that:

When a veteran both challenges the 
validity of a debt and seeks waiver of the 
debt, the Regional Office must first fully 
review the debt's validity and, if the 
office believes the debt to be valid, 
prepare a written decision fully 
justifying the validity of the debt.  At 
that point, the veteran's request for 
waiver should be referred to the Committee 
on Waivers and Compromises.  If waiver is 
denied, the veteran must be informed of 
his or her right to appeal both decisions 
to the Board of Veterans Appeals.
VAOPGCPREC 6-98 (1998).  

The United States Court of Appeals for Veterans Claims has 
held that in cases where a veteran raises an issue regarding 
the validity of the debt as part of the waiver application, 
"the making of such a determination [on the issue of the 
validity of the debt] is also implicit in making a 
determination on the waiver application under the standard 
whether 'collection of such indebtedness would be against 
equity and good conscience."  Sapper v. Derwinski, 1 Vet. 
App. 430, 437 (1991).

In light of the veteran's contentions, the Committee must 
address the issue of the amount of the debt in concert with 
the waiver claim.  See Schaper v. Derwinski, 1 Vet. App. 430 
(1991); Smith v. Derwinski, 1 Vet. App. 267 (1991).  The two 
issues are inextricably intertwined because adjudication of 
the issue of the amount of the debt may affect the merits and 
outcome of an adjudication of the waiver issue.  This is 
because a grant or denial of a waiver presupposes the 
propriety of the creation of the overpayment in the first 
instance.  Cf. Narron v. West, 13 Vet. App. 223 (1999).

Accordingly, this case is REMANDED for the following:

1.  Adjudicate the veteran's claim 
concerning the amount and propriety of 
the creation of the overpayment, 
undertaking such development as is 
necessary in order to adjudicate the 
issue and address the specific 
contentions raised.  Provide an 
accounting to the veteran, explaining the 
amount of the overpayment and how it was 
calculated. 

2. Thereafter, if any of the above 
development warrants reconsideration of 
the veteran's waiver request or 
recalculation of the overpayment at 
issue, the RO should do so, and provide a 
supplemental statement of the case to the 
veteran.

Thereafter, the case should be returned to the Board, if 
appropriate. The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


